Citation Nr: 0520370	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  03-09 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for spondylosis of 
cervical spine with degenerative disc disease (DDD).

3.  Entitlement to service connection for intervertebral disc 
disease, status post laminectomy at L-5.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1964.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for the three 
disabilities listed on the title page of this decision, as 
well as "etiology of leg pain" (claimed as trauma to leg).  
After the veteran filed a timely notice of disagreement as to 
all four issues, the RO issued another rating decision in 
March 2003, which again denied service connection as to all 
four issues.  The veteran then perfected a substantive appeal 
as to the three issues listed above.  As such, only these 
three issues are properly before the Board for appellate 
consideration.    
 
In March 2005, the veteran and his wife testified at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge of the Board (sitting in Washington, 
D.C.), consistent with the veteran's request to be heard by 
videoconference.  The hearing transcript is of record.

The decision below addresses only the merits of the claim as 
to headaches and spondylosis of the cervical spine with DDD.  
The intervertebral disc disease claim is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The totality of the evidence does not establish an 
etiological relationship between headaches now claimed and 
active duty.  

2.  The totality of the evidence of record does not establish 
an etiological relationship between spondylosis of cervical 
spine with DDD now claimed and active duty. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches have 
not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  

2.  The criteria for service connection for spondylosis of 
cervical spine with DDD have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Headaches; Spondylosis of Cervical 
Spine

Service Connection Generally - Laws and Regulations

In general, service connection is granted where a claimant 
currently has a disease or injury incurred in active service 
or, if a pre-existing disease or injury becomes aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  Essentially, service 
connection requires evidence of: (1) a current disability; 
(2) some injury or incident in service giving rise to current 
disability; and (3) causal nexus between the two.  See 
38 C.F.R. § 3.303 (2004).  Service connection also is allowed 
for any disease diagnosed after discharge if evidence shows 
that it was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
chronicity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).

Moreover, to the extent that the claimed spondylosis of 
cervical spine involved degenerative, arthritic changes in 
this part of the spine, the veteran here may be entitled to 
service connection on a presumptive basis.  The evidence must 
show that, even if no cervical spine arthritis was noted 
during service, it was manifested to a minimum compensable 
degree of ten (10) percent within one year after the date of 
discharge from service.  38 C.F.R. §§ 3.307, 3.309(a) (2004).   

Service Connection for Headaches

First, with respect to the evidentiary record concerning 
headaches, in his notice of disagreement received in April 
2002, the veteran generally alleges that all four 
disabilities for which service connection was denied (see 
March 2002 rating decision and Introduction above) are the 
result of an "incident [on] January 28, 1962, while [he] was 
on active duty."  He did not provide further details as to 
the "incident," but, presumably, he was referring to a 
purported fall from a ceiling ladder while stationed at Fort 
Meade, Maryland.  He reportedly was treated thereafter at the 
Kimbrough Army Hospital at Fort Meade.  See veteran's 
statement received in December 2001.  The reported dates of 
the incident seem to be inconsistent, as he reported in the 
December 2001 statement that it had occurred in or around 
April or May 1963; or, the veteran could have been referring 
to two separate incidents.  In any event, apparently, the 
veteran is claiming that an 
in-service fall affected his head in some way, although he 
does not explicitly state that he had a blunt or physical 
blow to the head as a result of the fall.         

Service medical records have been reviewed.  An October 1961 
record documents the veteran's treatment on an emergency 
basis after striking his head on an air conditioning unit, 
resulting in a one-eighth inch laceration, which was cleaned 
and dressed.  The veteran was given a tetanus booster shot.  
The service medical records do not disclose further treatment 
for this incident or notation of complications therefrom.  
Indeed, the veteran himself does not allege that this 
specific incident caused, or even contributed to, his current 
headaches.  Also relevant on this point is that no 
neurological or head abnormality was documented as of 
September 1964, about three years after the incident.

The Board recognizes that records from June 1964 reference 
the veteran's complaints of headaches.  However, in both 
instances, the complaints were made in connection with 
apparent flu or cold-like symptoms, such as sore throat and 
nasal congestion, or allergies.  The service medical records 
do not relate these instances of headaches to any back - 
cervical or lumbar - injury, or indicate they were 
neurological symptoms or the result of some head injury.  
Particularly pertinent is the September 1964 medical history 
report and medical examination report, which, respectively, 
reflect that the veteran affirmatively reported "good 
health," and that no head/neurological abnormality was 
detected upon clinical evaluation. 

In sum, nothing in the post-service record links active 
service to the chronic headaches now claimed, other than the 
veteran's wholly unsubstantiated allegation that this is so.  
Such linking evidence is one that is in the province of 
medical professionals qualified to opine on such a matter by 
virtue of appropriate education, training, or other 
specialized knowledge.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992) (Although lay evidence is acceptable 
to prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of, or may be readily recognized by, 
lay persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.).  It has been held that, 
where the issue involves medical causation, competent medical 
evidence is required to support the claim.  Caluza v. Brown, 
7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  Such evidence is not in the record.      

Based upon the foregoing, the Board must conclude that the 
preponderance of the evidence is against the claim.  Thus, 
the benefit-of-reasonable doubt rule is inapplicable.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

Spondylosis of Cervical Spine with DDD

As for spondylosis of the cervical spine with DDD, the 
veteran's basic contention appears to be that the fall from a 
ceiling ladder while stationed at Fort Meade, as discussed in 
more detail above, is the cause of this disability.  See 
December 2001 statement.  At the Board hearing, he also 
reported that he hurt his back when he fell backwards on a 
footlocker.  Hearing transcript, p. 20.  Regardless of which 
incident (or both) may be pertinent to the instant issue, the 
Board reviews the entire record to determine whether there 
may be any link between a cervical spine disorder now claimed 
and active duty.   

First, the post-service medical evidence includes, in 
pertinent part, a magnetic resonance imaging (MRI) report 
from a private medical facility, dated in 2001.  It reflects 
that the veteran has the disorder claimed - spondylosis with 
disc degeneration in the cervical spine.  Thus, it is evident 
that the veteran currently has a cervical spine disorder.  
The existence of a current disorder or disease for which 
service connection is being sought is a basic legal 
criterion.  38 C.F.R. § 3.303.

Nonetheless, in general, for a favorable resolution on 
service connection on a direct basis, the record must show a 
pertinent disorder or disease in service or manifestation 
thereof during service, and a cause-effect link between the 
current disorder and active duty.  The service medical 
records do document a June 11, 1963 incident in which the 
veteran fell from a ladder, at his home in Severn, Maryland, 
twisted his neck, and was treated for acute cervical spine 
strain at Kimbrough Army Hospital.  (It is noted that this 
specific incident was deemed to have been incurred in the 
line of duty, and not as a result of misconduct.  See Judge 
Advocate General's memorandum.)  He was hospitalized and 
placed on cervical traction, and assigned a cervical collar 
two days after the incident.  

The service medical records also document a January 1962 
slip-and-fall on a footlocker, consistent with the veteran's 
hearing testimony.  However, this incident affected the right 
sacral area of the spine, which is the lower lumbar spine.  
The service medical records further indicate that X-rays of 
the lumbar spine yielded negative results for fracture or 
dislocation.  This incident apparently is not the key event 
for the purposes of determining whether service connection 
for cervical spine disorder is warranted.  This particular 
incident is addressed in more detail below, in the REMAND 
section of this decision.     

Given the foregoing, the record documents pertinent injury or 
incident in service.  Thus, the key issue is whether the 
current cervical spondylosis with DDD is related to the June 
1963 incident.  Pertinent to this analysis is the severity of 
the 1963 accident and any continuity of symptomatology 
therefrom.  The service medical records, again, indicate that 
the veteran was released after two days with a cervical 
collar.  They also indicate: "Because of questionable x-rays 
on admission [referring to "peculiar angulation" at the C-3 
and 4 levels], followup films were taken of the cervical 
spine, including lateral flexion and extension views, to be 
sure that no fracture of the cervical spine existed.  It 
would have been nice had tomograms been available for 
evaluation of the patient's neck, but under the 
circumstances, with his rapid recovery from injury, it was 
felt that a fracture was not too likely.  By 17 June 1963 he 
had only sight residual tenderness with extremes of motion in 
the neck, although at this time cervical motion was 
essentially normal and there was a return of his cervical 
lordotic curve."  This information is probative because a 
medical determination was made that it was unlikely that the 
veteran suffered a skeletal or bony injury, which would be 
pertinent, particularly to the extent that the veteran is now 
claiming as a residual DDD in the cervical spine. 

Moreover, it is noted that, as of June 24, 1963, the veteran 
reported he was "doing well"; on July 8, 1963, he again 
reported he was doing well.  As of September 1964 (see 
separation medical history report and medical examination 
report), about two weeks before the date of release from 
active duty, the veteran reported, "I am in good health as 
far as I know," and a medical examiner documented the lack 
of any clinical finding of a spinal or musculoskeletal 
abnormality.  

Thus, the evidence of record strongly suggests that the 
veteran did not suffer a chronic injury (disability) of the 
cervical spine in service.  No chronic cervical spine 
disorder was documented during service, as no spine or 
musculoskeletal abnormality was noted shortly before 
discharge.  The Board is mindful that this evidence might not 
be conclusive on whether symptoms could might have recurred 
at some point even after service, notwithstanding the lack of 
abnormalities documented in September 1964.  The Board has 
even considered the possibility that the separation 
examination might have been cursory, or that it might not 
have actually documented accurately a disease process 
pertinent to the issue on appeal.  However, having considered 
the entire record from this perspective, the Board 
nonetheless concludes that the evidence against a favorable 
resolution sufficiently outweighs that tending to favor the 
claim.  First and foremost, again, the service medical 
records themselves do not document chronicity as of 
examination shortly before discharge, and they strongly 
suggest that no spinal fracture or skeletal injury was 
sustained as a result of the 1963 incident.  

Second, while not dispositive, it is noted that while the 
post-service record reflects a fair amount of medical care 
over the years for lumbar spine problems apparently 
attributed, at least in part, to civilian job injuries, 
medical records explicitly discussing the cervical spine or 
neck are sparse.  See 2001 MRI report documenting a diagnosis 
of spondylosis with disc degeneration in the cervical spine.  
This record is the sole post-service medical evidence 
specific to the cervical spine.  (It also is dated decades 
after conclusion of active duty, so as to preclude 
presumptive service connection for arthritic changes in the 
spine.)  The post-service records do not document complaints 
about, or treatments for, neck pain, which is contrary to the 
veteran's position that his neck condition was active even 
upon discharge (see p. 6, Board hearing transcript).  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (incurrence of a disorder or disease during 
service may be rebutted by absence of medical treatment for, 
or related complaints about, the claimed condition for a 
prolonged period after service); see also Jordan v. Principi, 
17 Vet. App. 261 (2003) (Steinberg, J., writing separately) 
(noting that absence of evidence may be considered as one 
factor in rebutting the aggravation issue with respect to 
38 U.S.C.A. § 1111 presumption of soundness).  The lengthy 
post-service period devoid of evidence of continuity of 
symptomatology and treatment, while not dispositive, is 
significantly probative and weighs heavily against the claim.  

Finally, the Board has considered whether there might be some 
relationship between the claimed cervical spine disorder and 
the lumbar spine disorder, for which the Board has determined 
warrants deferment of a decision on the merits pending 
further evidentiary development (see remand order below), 
such that the Board's current merits decision as to cervical 
spine disorder might be premature.  (The veteran seems to 
have intimated that such a relationship might exist - see p. 
17, hearing transcript.)  The Board does not find adequate 
basis to defer a decision on the cervical spine disorder, 
based upon a complete analysis of all evidence that tends to 
favor, and disfavor, the claim.   

Again, the record, in-service and post-service, amply 
disfavors the claim as to a conclusion that the cervical 
spine disorder now claimed is a chronic manifestation of the 
1963 incident.  It bears repeating that, near the time of 
separation, no spinal abnormality - cervical or lumbar - was 
documented.  

Based upon the foregoing, and because the record, in-service 
and post-service, amply disfavors the claim as to a 
conclusion that the cervical spine disorder now claimed is a 
chronic manifestation of the 1963 incident, the Board must 
conclude that the preponderance of the evidence is against 
the claim.  As such, the 
benefit-of-reasonable doubt rule is inapplicable.  

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
U.S. Court of Appeals for Veterans Claims (Court) held that a 
VCAA notice must inform a claimant of any information and 
evidence not of record (1) needed to substantiate the claim; 
(2) VA will seek to provide; and (3) the claimant is expected 
to provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").  

As for the duty to notify, in a January 2002 letter sent 
before the issuance of the rating decision from which this 
appeal arises, the RO notified the veteran of the basic 
elements of a service connection claim, and informed him 
that, if he provides information about the sources of 
evidence or information pertinent to the elements of the 
claim (including medical records, employment records, records 
from other federal agencies), VA would make reasonable 
efforts to obtain the records from the sources identified.  
The letter also informed him that he ultimately is 
responsible for substantiating his claim even though the law 
requires VA assistance in claim substantiation, and that he 
can submit relevant evidence on his own.  In May 2003, the 
veteran was sent another letter substantially similar in 
content to that sent in 2002.  This letter reminded the 
veteran that VA would help him to further substantiate the 
claim if he desires such help, but that he should provide VA 
the information needed to enable it to help, or provide 
additional records himself.  With respect to the fourth 
element of a valid VCAA notice, the Statement of the Case 
(SOC) notified the veteran of 38 C.F.R. § 3.159, which 
includes a provision that he may submit any pertinent 
evidence in his possession.  

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  He was notified of what the evidence must show 
to result in service connection, and was on notice throughout 
the appeal through the rating decision, SOC, and VCAA letters 
why the claim remains denied.  He was told about his and VA's 
respective claim development responsibilities.  

The Board is aware that notice consistent with 38 U.S.C.A. §  
5103(a) must also conform to 38 C.F.R. § 3.159(b)(1) and 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini, 
18 Vet. App. at 120-21.  In this case, although the VCAA 
notice letter to the veteran do not specifically contain this 
request, the Board finds that the veteran was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  The letters specifically identified certain 
evidence that the RO would secure. They also asked the 
veteran to identify any other private, VA, or military 
medical treatment, as well as any other information or 
evidence he wanted the RO to secure. In addition, the letters 
ask the veteran to provide any other additional evidence.  
The RO has properly pursued obtaining all evidence described 
by the veteran.  In this regard, the record amply reflects 
appropriate action on VA's part to obtain pertinent evidence; 
as documented in the hearing transcript, the veteran reported 
that he had tried to obtain decades-old records on his own, 
but that they are unavailable due to their age.  The Board 
therefore finds no indication of defective notice that is 
prejudicial to the veteran, such that proceeding to evaluate 
the appeal, if defect can be found, is harmless error. See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2004)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, the RO 
obtained the veteran's service medical records and post-
service medical records, and associated them with the claims 
folder.  The veteran was given an opportunity to testify in 
connection with this claim, and exercised his right to do so 
at the Board hearing.  The veteran did not report the 
existence of pertinent records in the custody of government 
agencies or employers.  The Board finds that the duty to 
assist was met; nothing in the record indicates that relevant 
evidence exists, but is not included in the record due to 
inaction of VA inconsistent with the duty to assist.

The Board acknowledges that the RO has not secured VA 
examinations or opinions with respect to the claims for 
service connection for headaches and spondylosis of cervical 
spine with DDD. VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d).  The Board finds that there is insufficient 
evidence to trigger the duty to secure a medical examination 
or opinion in any of these service connection claims.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (there must 
be some evidence of a causal connection between the alleged 
disability and the veteran's military service to trigger VA's 
obligation to secure a medical opinion pursuant to 
38 U.S.C.A. § 5103A(d)).  As discussed above, no medical 
evidence has been submitted that in any way relates the 
veteran's post-service problem with headaches and spondylosis 
of cervical spine with degenerative disc disease with any 
incident, accident, or injury occurring during his active 
service.


ORDER

Service connection for headaches is denied.

Service connection for spondylosis of cervical spine with DDD 
is denied.


REMAND

Service Connection for Lumbar Spine Disorder

Having reviewed the entire record in this case, the Board 
finds that further development is needed before a decision 
can be issued on the merits of the claim of entitlement to 
service connection for a lumbar spine disorder.  Further 
development would ensure that the veteran's due process 
rights, including those associated with VCAA and VA 
regulations implementing VCAA, are met.  The specific bases 
for remand are set forth below.

The service medical records document a January 1962 slip-and-
fall on a footlocker, consistent with the veteran's hearing 
testimony.  This incident affected the right sacral area of 
the spine, which is the lower lumbar spine.  The service 
medical records further indicate that X-rays of the lumbar 
spine taken after this incident had yielded negative results 
for fracture or dislocation.  The veteran also was treated 
during service numerous times for complaints of low back 
pain.  A diagnosis of chronic low back sprain is documented, 
as are degenerative changes in the lumbar/sacral spine, as 
well as congenital spina bifida occulta (both established by 
X-ray results taken in service).  

The service medical records do not address the issue of 
whether spina bifida, presumably existing before service but 
not noted in the service entrance examination, might have 
been the cause of, wholly or in part, the various complaints 
about low back pain in and after service, or whether the 
footlocker incident is the cause of low back problems.  This 
issue is one that must be addressed by a medical 
professional.   

The post-service record also complicate the matter, as they 
indicate that the veteran had suffered more than one civilian 
injuries on the job affecting the lumbar spine.  He had a low 
back injury in 1988 while working at an automobile 
dealership.  The veteran apparently reinjured his low back in 
1991.  A medical professional's opinion is needed to address 
any role the civilian job injuries played, and if so, to what 
extent, to result in the low back disability for which the 
veteran now seeks service connection.     

The record further reflects an opinion on the issue of 
etiology of the claimed low back disorder.  See July 2002 
chiropractic record of J.H.B.  However, in light of the 
various evidentiary gaps in this case, the Board finds that 
deferment of a decision on the merits of the claim is the 
most appropriate disposition at this time. 

In consideration of the foregoing, the claim is REMANDED for 
the following actions, after which the RO should undertake de 
novo review of the claim:  

1.  Inform the veteran that he should 
provide VA with copies of any evidence - 
lay or medical - relevant to the low back 
disability claim that he has in his 
possession, or identify the sources of 
any such evidence to enable VA to assist 
him in obtaining the evidence.  Provide 
any such assistance consistent with VCAA, 
to ensure that any records not now in the 
claims folder are obtained.    

2.  After completing the above, and 
obtaining as many pertinent missing 
records as possible consistent with the 
above directive, schedule the veteran for 
a VA compensation and pension orthopedic 
examination to (a) determine what 
specific lumbar spine disorder(s) the 
veteran now has; and (b) whether it is at 
least as likely as not (by a probability 
of 50 percent), more likely than not (by 
a probability greater than 50 percent), 
or less likely than not (by a probability 
less than 50 percent) that such 
disorder(s) is/are etiologically related 
to 
in-service footlocker incident and/or 
various complaints of low back pain in 
service.   

The examiner should thoroughly discuss 
any role, and if so, to what extent, the 
post-service, civilian job injuries or 
congenital spina bifida likely played in 
terms of etiology of the lumbar spine 
disorder now claimed.  Also, with respect 
to any degenerative joint/disc disease or 
arthritic changes found in the lumbar 
spine, it is requested that the examiner 
opine, to the extent he is able, the 
likely date of onset of the disease or 
arthritic changes. 
 
The veteran's claims folder, which should 
include a complete copy of this remand 
order, should be made available to the 
examiner.  The examiner should consider 
as pertinent to the issue of etiology of 
lumbar spine disorder(s) the veteran's 
medical history, including service and 
post-service medical history, and such 
history should be discussed in his 
written report to the extent necessary to 
adequately explain the bases for his 
opinion as to whether any lumbar spine 
disorder is related to active service.   

If the examiner is unable opine on any 
requested issue or question posed without 
resorting to conjecture or speculation, 
he should so state and explain the 
reasons therefor.  The examiner also 
should conduct or order diagnostic 
testing as deemed warranted.  

Associate with the claims folder the 
examiner's written report, along with 
reports of any diagnostic testing 
conducted in connection with the 
examination.

3.  After completing the above, review 
the entire record and readjudicate the 
claim.  If the decision is adverse to the 
veteran, then issue a Supplemental 
Statement of the Case, and give the 
veteran and his accredited representative 
an appropriate amount of time to respond 
to it.  Thereafter, the claim should be 
directed to the Board, if in order. 

The veteran is advised that a failure to report to a VA 
medical examination, if scheduled, may result in the denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2004).  

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim.  At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.  

The veteran is not required to respond until he receives 
further notice, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


